Citation Nr: 0326271	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  02-07 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability rating higher than 40 percent for 
a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to October 
1985 and from September 1988 to March 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The RO denied entitlement to a 
disability rating higher than 40 percent for lumbosacral 
strain.

The veteran presented oral testimony before a decision review 
officer at a hearing held at the RO in August 2002, a 
transcript of which has been associated with the claims file.  
The veteran also presented oral testimony before the 
undersigned acting Veterans Law Judge at a hearing held at 
the RO in April 2003, a transcript of which has been 
associated with the claims file.


REMAND

At the August 2002 and April 2003 hearings, the veteran 
raised the issues of service connection for osteoarthritis of 
the lumbosacral spine and a bulging disc of L4.  April 2003 
Transcript at 2-3; August 2002 Transcript at 2.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that when a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

The issues of service connection of osteoarthritis of the 
lumbosacral spine and a bulging disc are inextricably 
intertwined with the issue on appeal.

As the case must be remanded to the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) for 
consideration of service connection for osteoarthritis of the 
lumbosacral spine and a bulging disc, the VBA AMC will be 
asked to accomplish additional necessary development, to 
include obtaining records and affording the veteran another 
VA examination.

Accordingly, this case is REMANDED for the following:

1.  The VBA AMC should obtain any 
temporary claims file for the veteran 
from the RO.

2.  The VBA AMC should obtain any 
vocational rehabilitation file from the 
RO.

3.  The VBA AMC should ask the appellant 
to identify all sources of treatment or 
evaluation, VA and non-VA, for low back 
symptomatology from March 1993 to the 
present, to include where he received 
chiropractic treatment during or before 
October 1993.  After obtaining any 
necessary authorization, the VBA AMC 
should obtain any medical records not 
currently on file.  Regardless of the 
veteran's response, the VBA AMC should 
endeavor to obtain all outstanding, 
relevant VA treatment reports.  In this 
regard, the VBA AMC should obtain any 
additional records from the VA medical 
center in Albuquerque, New Mexico, for 
the following periods: (a) from May 1994 
to April 2000, to include the complete 
results of a computed tomography (CT) 
scan of the lumbar spine done on July 28, 
1994, and X-rays of the lumbar spine 
taken on June 27, 1995; and (b) from May 
2002 to the present.

4.  After the above development has been 
completed and after additional pertinent 
records are obtained, the veteran should 
be afforded another VA orthopedic 
examination to determine the current 
level of severity of his service-
connected lumbosacral strain; to 
determine the relationship, if any, 
between the veteran's arthritis of the 
lumbosacral spine and active service or 
the service-connected lumbosacral strain, 
including aggravation; and to determine 
the relationship, if any, between the 
veteran's intervertebral disc disease 
(including a claimed bulging disc) and 
active service and his service-connected 
lumbosacral strain, including 
aggravation.  38 C.F.R. § 3.310(a), Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

The claims folder must be made available 
to the examiner for review during the 
course of the evaluation.  The 
examination should include range of 
motion testing.  The examiner should 
address the functional impairment in 
relation to pain, weakness, fatigability, 
and/or incoordination on use or during 
flare-ups of the lumbosacral strain; and, 
if the veteran has any such functional 
impairment due to the lumbosacral strain, 
the examiner is asked to report, in terms 
of degrees, the additional range of 
motion loss due to these factors.  If the 
veteran does not have pain, weakness, 
fatigability, and/or incoordination, the 
examiner is asked to state that which is 
not present.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

For osteoarthritis of the lumbosacral 
spine and intervertebral disc disease, 
the examiner should render an opinion as 
to whether it is as likely as not that 
either such disability is related to 
active service, including the low back 
injury in September 1990.  The examiner 
should also render an opinion on whether 
it is as likely as not that either such 
disorder was caused by or permanently 
worsened by the service-connected 
lumbosacral strain.  If no causal 
relationship is determined to exist, but 
aggravation is said to be present, the 
examiner must address the following 
medical issues:

(1) The baseline manifestations that are 
due to the effects of the osteoarthritis 
of the lumbosacral spine and/or 
intervertebral disc syndrome;

(2) The increased manifestations that, in 
the examiner's opinion, are proximately 
due to the service-connected lumbosacral 
strain; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of the osteoarthritis of the lumbosacral 
spine and/or intervertebral disc disease 
are proximately due to the service-
connected lumbosacral strain.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  

The VBA AMC should also review the claims 
file to ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
adjudicate the claims of service 
connection for osteoarthritis of the 
lumbosacral spine and intervertebral disc 
syndrome on direct basis and as secondary 
to the service-connected lumbosacral 
strain, with consideration of 38 C.F.R. § 
3.310(a) (2002), and Allen v. Brown, 7 
Vet. App. 439 (1995).

8.  Thereafter, the VBA AMC should 
readjudicate this claim with 
consideration of 38 C.F.R. § 3.321 (2002) 
and the old and revised criteria for 
rating spine disorders.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (to be codified at 
38 C.F.R. § 4.71a).  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

9.  The VBA AMC and the veteran are 
advised that the Board is obligated by 
law to ensure that the VBA AMC complies 
with its directives, as well as those of 
the United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MICHAEL D. MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


